FILED: October 14, 2020

                                         UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 18-4835
                                      (1:17-cr-00280-RDB-1)


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,


               v.

MARLAND MAYNOR,

                       Defendant - Appellant.



                                               ORDER


       Marland Maynor has filed a petition for panel rehearing. In light of Rehaif v. United States,

139 S. Ct. 2191 (2019), and our recent decision in United States v. Medley, __ F.3d __, No. 18-

4789, 2020 WL 5002706 (4th Cir. Aug. 21, 2020), we grant panel rehearing. Fed. R. App. P. 40.

We direct the parties to submit supplemental briefs addressing the validity of Maynor’s conviction

under 18 U.S.C. § 922(g)(1) in light of Rehaif and Medley, as well as a supplemental joint appendix

containing the relevant portions of the trial record.

       The Clerk shall establish an appropriate briefing schedule by separate order.


                                                        For the Court

                                                        /s/ Patricia S. Connor, Clerk